Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONDUCTIVE, ANTI-CORROSIVE MATERIAL

Examiner: Adam Arciero	SN: 16/452,866	Art Unit: 1727	March 21, 2022

DETAILED ACTION
Applicant’s After-Final response filed on March 07, 2021 has been entered. Claims 1-9, 12-18 and 20-23 are currently pending. Claims 1 and 16 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 1-8, 16-18 and 20-23 are withdrawn because the Applicant has amended the claims.

Allowable Subject Matter
Claims 1-9, 12-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Horie, Wakayama et al., Yamasoe et al. (US 5,478,872), and Hamdy et al. (The effect of grain refining and phosphides formation on the performance of advanced nanocomposite and ternary alloy coatings on steel), do not 2O7 that is added to a surface treatment layer (col. 14, lines 30-50). Hamdy teaches of a Ni-P coating to a steel substrate to impart corrosion protection (Abstract). However, the prior arts are silent to the claimed invention as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727